DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Applicant’s response/amendment filed on September 28, 2021 is acknowledged. Accordingly claim 1-20 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant argues that Wald does not teach or suggest “determining[…] that [a] request[…] is to be processed according to a pre-authorization mode of operation” That though Wald determines whether requested content is pre-authorized, Wald does not teach or suggest a “pre-authorization mode of operation” as claimed.
In response Examiner respectfully disagrees and submits that as a preliminary matter various modes of operation comprising: “pre-authorized” and “non-pre-authorized” modes of operation (see 0320 and 0331 respectively). In the pre-authorized mode of operation, Wald explicitly determines whether requested content is pre-authorized and based on the above the claim limitation is met and the rejection should be maintained. [For further information on pre-authorization mode of operation Examiner refers Applicant to Elias et al U.S. Patent Application Publication No. 2015/0295904. This reference is provided for informational purposes only] 
With respect to independent claims 9 and 15, Applicant argues recites similar features though not identical, features.
In response Examiner respectfully disagrees and incorporate by reference the preceding paragraph with respect to claim 1 as if fully rewritten herein. 
Applicant further argues with respect to claim 1 that even if Wald were to teach a pre-authorization mode of operation, it is clear that Wald that Wald does not teach or suggest a determination to use any such mode of operation based on plurality of requests for the content satisfying a threshold as claimed.
In response Examiner respectfully disagrees and submits that Wald in his infinite wisdom uses signature threshold to count number of content mini blocks 1640 of the content already scanned. Because Wald uses signature threshold to count number of mini blocks already scanned (see 0343), the claim limitation is met and the rejection should be maintained.
Applicant further argues with respect to claim 1, that Wald does not teach or suggest “sending, based on the pre-authorization mode of operation at least a portion of the content to the user device prior to processing an authorization request associated with the user request” because Wald does not teach “pre-authorization mode of operation”
In response Examiner respectfully disagrees and submits that Wald does teach or suggest “sending, based on the pre-authorization mode of operation at least a portion of the content to the user device prior to processing an authorization request associated with the user request.” This is because Wald at paragraph [0264], discloses that “Where the content is divided into segments, each segment having its own CL, the host preferably sends each CL together with or preceding its related segment.  The player SRP then validates the CL as described above and preferably maintains the validated CL in memory.  If the CL is valid, the player then preferably notifies the host that it may send the content to the player.” Based on the above the claim limitation is met and the rejection should be maintained.
Applicant further argues with respect to independent claim 1, that Wald does not teach or suggest “ending, based on the failure of the authorization request, transmission of the  content to the user device”
In response Examiner respectfully disagrees and submits that Wald does teach or suggest “ending, based on the failure of the authorization request, transmission of the  content to the user device.” This is because Wald at fig. 17 A, discloses stop viewing content; and at paragraph [0348], Wald discloses that “should incorrect_sig exceed sig_threshold, viewing and/or copying the entire content may be disallowed”. Based on the base the claim limitation is met and the rejections should be maintained.
Applicant further argues with respect to independent claim 1 that the motivation to combine the references is not supported.
In response Examiner respectfully disagree and submits that Danciu is only used as an alternative references and plays little or no role in the rejection because Wald does teach all the elements of the claimed invention and for this reason the motivation to combine may not be necessary.
In view of the foregoing, it is Examiner’s position that claims 1-20 are not patentable over the references of record and the rejection should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al (hereinafter “Wald”) U.S. Patent Application Publication No. 2007/0124602 A1 in view of Danciu U.S. Patent Application Publication No. 2015/0242597 A1

As per claims 1, 9 and 15, Wald discloses a method comprising: 
receiving a request for content, associated with a device (see fig. 7, which discloses “host sends a request to the player to play content”);
determining, based on a plurality of requests for the content satisfying a threshold, that the request associated with the user device is to be processed according to a pre-authorization mode of operation (see fig. 7, which discloses “is content pre-authorized”); 
sending, based on the pre-authorization mode of operation at least a portion of the content to the user device prior to processing an authorization request associated with the user request (see fig. 7, which discloses “player sends the content to host”; 0264, which discloses that “Where the content is divided into segments, each segment having its own CL, the host preferably sends each CL together with or preceding its related segment.  The player SRP then validates the CL as described above and preferably maintains the validated CL in memory.  If the CL is valid, the player then preferably notifies the host that it may send the content to the player.”); and
ending, based on the failure of the authorization request, transmission of the  content to the user device (see fig. 17 A, which discloses stop viewing content; 0348, which discloses that “should incorrect_sig exceed sig_threshold, viewing and/or copying the entire content may be disallowed”).
Alternatively Danciu discloses the method comprising:
ending, based on the failure of the authorization request, transmission of the  content to the user device (0067, which discloses that “upon determining that the token cannot be verified, processing logic sends notification to the content sharing platform that the token was not verified such that the content sharing platform does not authorized play of the content.”); 
Accordingly it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the method of Wald and incorporate the method comprising ending, based on the failure of the authorization request, transmission of the content to the user device in view of teachings of Danciu in order to enhance security of the transaction

As per claims 2, 14 and 17, Wald failed to explicitly disclose the method, wherein determining that the request associated with the user device is to be processed according to the pre-authorization mode of operation comprises:
receiving during a period of time, a first quantity of the plurality of requests for the content; and
determining, based on the first quantity and the period of time, that the threshold is satisfied.
Danciu discloses the method, the method, wherein determining that the request associated with the user device is to be processed according to the pre-authorization mode of operation comprises:
receiving a first quantity of the plurality of requests for the content during a period of
time (0006; 0039); and
determining, based on the first quantity and the period of time, that the threshold is satisfied (0006; 0039).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the method of Wald and incorporate the method the method, wherein determining that the request associated with the user device is to be processed according to the pre-authorization mode of operation comprises: receiving a first quantity of the plurality of requests for the content during a period of time; and determining, based on the first quantity and the period of time, that the threshold is satisfied in view of teachings of Danciu in order to enhance security and facilitate the transaction

As per claims 4 and 16, Wald and Danciu further discloses the method further comprising:
receiving periodic a request to determine whether an authorization to access the content has been revoked (Wald: 0261; Danciu: see fig. 4 and associated text);
determining, based on at least one of the periodic request, that the authorization to access the content is revoked (Wald: 0261; Danciu: see fig. 4 and associated text), and 
sending, based on the determination that the authorization to access the content is revoked, a notification that the authorization to access the content is revoked (Wald: 0261; 0262; Danciu: see fig. 4 and associated text)

As per claim 5, 13 and 18, Wald further discloses the method, wherein sending at least the portion of the content to the user device comprises, sending an authorization message to a content server, wherein the content server sends, based on the authorization message at least the portion of the content to the user device (see fig. 17A; 0037; 0264; 0265).

As per claim 6, Wald further discloses the method, wherein sending at least the portion of the content to the user device comprises, granting by an entitlement system, an entitlement for the content prior to the authorization request (0064; 0154; 0264; 0268).

As per claim 7, Wald failed to explicitly disclose the method further comprising removing, by the entitlement system, based on the failure of authorization request, the entitlement for the content.
Danciu discloses the method further comprising removing, by the entitlement system, based on the failure of authorization request, the entitlement for the content (see fig. 4; 0067).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the method of Kaiser and incorporate method further comprising removing, by the entitlement system, based on the failure of authorization request, the entitlement for the content in view of Danciu in order to enhance security of the transaction

As per claim 8, Wald further discloses the method, wherein the user information comprises an indication of a subscription to a premium level of service (0186).

As per claim 10, Wald further discloses the method further comprising determining user information associated with the device, a processing priority of the entitlement check in relation to a plurality of entitlement check (see fig. 17B; 0262).

As per claim 12, Wald further discloses the method, further comprising: 
receiving a plurality of periodic requests to determine whether the device is still
temporarily entitled to access the content has been revoked (see fig. 4B; 0262); 
determining, based on at least one of the plurality of periodic requests, that the device is no longer temporarily entitled to access the content (see fig. 4B; 0262); and 
sending, based on the device no longer being temporarily entitled to access the content being revoked, a notification indicating that the temporary entitlement to access the content is revoked (0261; 0262).

As per claim 19, Wald and Danciu further discloses the method, wherein ending the transmission of the content to the device comprises sending a termination message to a content server, wherein the content server ends, based on the termination message, transmission of the content to the device (Wald: see fig. 17A; Danciu: see fig. 4 and associated text).

As per claim 20, Wald further discloses the method, wherein the entitlement check comprises an authorization request for the content (0064; 0154; 0268).

Claims 3 and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wald et al (hereinafter “Wald”) U.S. Patent Application Publication No. 2007/0124602 A1 in view of Danciu U.S. Patent Application Publication No. 2015/0242597 A1 as applied to claim 1 and 10 above, and further in view of Beckhardt et al (hereinafter “Beckhardt”) U.S. Patent Application Publication No. 2015/0355879 A1

As per claims 3 and 11, Wald failed to explicitly disclose the method, further comprising: 
determining, based on user information associated with the user device, a processing priority of the authorization request in relation to a plurality of authorization requests; and 
positioning, based on the processing priority, the authorization request in a queue.
Beckhardt further discloses the method, wherein queuing the authorization request comprises: 
determining, based on user information associated with the user device, a processing priority of the authorization request in relation to a plurality of authorization requests (0038); and 
positioning, based on the processing priority, the authorization request in a queue (0038).
Accordingly it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the method of Wald and incorporate the method wherein queuing the authorization request comprises: determining, based on user information associated with the user device a processing priority of the authorization request in relation to a plurality of authorization requests; and positioning, based on the processing priority, the authorization request in a queue in view of Beckhardt in order to enhance security  and facilitate transaction

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 6, 2021